Name: Council Regulation (EEC) No 3456/80 of 22 December 1980 amending Regulations (EEC) No 337/79, (EEC) No 338/79 and (EEC) No 358/79 concerning the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360 / 18 Official Journal of the European Communities 31 . 12 . 80 - COUNCIL REGULATION (EEC) No 3456/80 of 22 December 1980 amending Regulations (EEC) No 337/79 , (EEC) No 338/79 and (EEC) No 358/79 concerning the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas , since the Treaty of Accession was signed, Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine i 1 ) has been amended, in particular by Regulation (EEC) No 453/80 ( 2 ) and by Regulation (EEC ) No 454/80 ( 3 ); Whereas the amendments provided for in Annex I to the Act of Accession to Article 30 (3 ) ( a ) and to the first indent of Article 40 (2 ) of Regulation (EEC) No 337/79 must be held to refer to the provisions of Articles 31 ( 3 ) and 40 (2 ) in their existing form ; Whereas Council Regulation (EEC ) No 1989/80 of 22 July 1980 (4 ), amending Regulation (EEC) No 337/79 , introduced wine-growing zones C III ( a ) and C III (b ) in place of zone C III ; Whereas this amendment should be incorporated in Article 7 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions ( 5 ) and in Article 5 of Council Regulation (EEC ) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79 (6 ), HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC ) No 337/79 is hereby amended as follows : ( a ) the following sentence shall be added to Article 31 (3 ) ( a ): ' For Greece, the above deadlines shall be extended to 31 December 1984.' (b ) the first indent of Article 40 ( 2 ) shall be replaced by the following text : '  whose vineyards are situated in the Italian and Greek sections of wine-growing zones C and for whom the additional rate to be fixed shall not be higher than 2% '. 2 . Regulation (EEC ) No 338/79 is hereby amended as follows : in Article 7 (2 ), the expression ' in zone C III ' shall be replaced by the expression ' in zones C III ( a ) and C III ( b )\ 3 . Regulation (EEC ) No 358/79 is hereby amended as follows : in the third indent of Article 5 ( 1 ) ( d ), the expression ' or C III ' shall be replaced by the expression 'C III ( a) or C III ( b )\ Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 For the Council The President J. SANTER OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 57, 29 . 2 . 1980 , p. 1 . ( 3 ) OJ No L 57, 29 . 2 . 1980 , p. 7 . ( 4) OJ No L 195 , 29 . 7 . 1980 , p. 3 . ( 5 ) OJ No L 54 , 5 . 3 . 1979 , p. 48 . ( 6 ) OJ No L 54, 5 . 3 . 1979 , p. 130.